BLD-093                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4306
                                      ___________

                              GEORGE A. WINKELMAN,
                                               Appellant

                                            v.

                            ARCHIE LONGLEY, Warden
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 1-11-cv-00240)
                     District Judge: Honorable Sean J. McLaughlin
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant
                       to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 20, 2012
              Before: SCIRICA, SMITH and CHAGARES, Circuit Judges

                                (Filed: February 8, 2012)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM.

       Appellant George Winkelman filed a 28 U.S.C. § 2241 petition in October of

2011. A United States Magistrate Judge concluded that Winkelman’s petition was an

abuse of the writ, and in the alternative that Winkelman had failed to show that a 28

U.S.C. § 2255 motion was “inadequate or ineffective to challenge the validity of his
conviction.” Winkelman v. Longley, No. 11–240E, 2011 WL 5859414, at *2 (W.D. Pa.

Nov. 3, 2011) (Report and Recommendation). The District Court adopted this decision

over Winkelman’s objections, see Winkelman v. Longley, No. 1:11–cv–240, 2011 WL
5864086 (W.D. Pa. Nov. 22, 2011), and we will now affirm.

       As the District Court observed, Winkelman has on several prior occasions

mounted collateral attacks on his federal conviction, beginning with a § 2255 motion on

February 20, 2007. See United States v. Winkelman, C.A. No. 08-1932 (order denying

certificate of appealability entered July 10, 2008). In December of 2008, Winkelman

filed a § 2241 petition in which he claimed, inter alia, that the Supreme Court’s decision

in Watson v. United States, 552 U.S. 74 (2007), had effectively invalidated his 18 U.S.C.

§ 924(c)(1) convictions. Despite the clear deficiencies of the petition, the District Court

undertook a lengthy review of the governing law and of the record, before determining

that Winkelman’s “situation [wa]s not the rare one rendering § 2255 inadequate or

ineffective.” See Winkelman v. Quintana, No. 08–354, 2011 WL 1434614, at *2–5

(W.D. Pa. Apr. 14, 2011). Thus, “[e]ven if this Court were to find that Petitioner could

proceed under § 2241, which it does not, he clearly is not entitled to any substantive

relief.” Id. at *5. We affirmed, agreeing with the District Court that § 2255 was not

inadequate or ineffective to challenge the conviction. Winkelman v. Quintana, 440 F.

App’x 92, 93–94 (3d Cir. 2011).

       We have jurisdiction over the present petition pursuant to 28 U.S.C. § 1291. It

presents nothing new. Winkelman again challenges the § 924(c)(1) convictions in light
                                             2
of Watson, and also attacks the conduct of the District Court in adjudicating his § 2255

motion, which he claims deprived him of due process. We agree with the District Court

that Winkelman has not shown that § 2255 relief is inadequate or ineffective. As we

explained in our prior ruling:

       “Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by
       which federal prisoners can challenge their convictions or sentences that are
       allegedly in violation of the Constitution.” Okereke v. United States, 307
F.3d 117, 120 (3d Cir. 2002). A petitioner, however, may challenge a
       conviction pursuant to § 2241 where a § 2255 motion would be inadequate
       or ineffective. In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997). . . .
       Even if Watson negates [the] firearms convictions, Winkelman had an
       earlier opportunity to challenge, and did attempt to challenge, his firearms
       convictions under Watson. However, the District Court denied his Watson
       argument on procedural grounds, and this Court denied his request to
       appeal that decision. Winkelman, therefore, does not fit within the narrow
       situation where a § 2255 motion would be inadequate or ineffective to
       challenge a conviction.”

Winkelman, 440 F. App’x at 93–94. As nothing has changed since that decision, and as

this appeal presents no substantial question, we will again affirm the District Court’s

judgment. 1 Murray v. Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam); see also

3d Cir. L.A.R. 27.4; I.O.P. 10.6.




1
 George argues that he was denied due process because the District Court held him to
procedural requirements more stringently than it did the Government. As his grievance is
with the District Court’s actions during his § 2255 collateral attack, such a claim does not
affect the validity of his conviction and sentence.
                                             3